The judgment of the court was pronounced by
Rost, J.
The claims for which the appellant has obtained a judgment of separation of property against her husband being paraphernal, give her no privilege on his property to the prejudice of the seizing creditor whom she has enjoined. She has a tacit mortgage on the real estate and slaves of her husband; but improvements on the public lands are not real estate, and no mortgage attaches upon them; the injunction was therefore properly dissolved. jr*
*586The appellant assigns as a ground of error, that the judgment should have been with mortgage on her husband’s estate from the time he received the sums claimed, as prayed for in the petition. We consider this ground well taken; and in this respect the judgment must be changed.
It is therefore ordered, that the judgment in this case be amended so as to allow the appellant a legal mortgage on the real estate and slaves of Syphroien Dugas-, from the 25th day of July, 1838. It is further ordered, that the judgment as amended be affirmed; the costs of appeal to be paid by said Dugas.